 THE HUNTINGTON HOSPITALThe Huntington Hospital, Inc. and National Union ofHospital and Health Care Employees, 1199 W.Va., Retail, Wholesale and Department StoreUnion, AFL-CIO and Margaret E. Brinegar.Cases 9-CA-9411 and 9-CA-9431April 25, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn December 16, 1976, the National LaborRelations Board issued the attached ProposedDecision and Order (227 NLRB 316) in thisproceeding in which it proposed finding that theRespondent, The Huntington Hospital, Inc., violatedSection 8(a)(3) and (1) of the National LaborRelations Act, as amended, by discharging employeeMargaret E. Brinegar and independently violatedSection 8(a)(1) of the Act by interrogating Brinegar.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Proposed Decision and Order in light of theexceptions and brief and has decided to affirm theproposed rulings, findings, and conclusions and toadopt the Proposed Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the ProposedOrder set forth in the attached Proposed Decision,and hereby orders that the Respondent, The Hunt-ington Hospital, Inc., Huntington, West Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said Proposed Order.December 16, 1976PROPOSED DECISION AND ORDER'The charge in Case 9-CA-9411 was filed on June 10,1975, by National Union of Hospital and Health CareEmployees, 1199 W. Va., Retail, Wholesale and Depart-ment Store Union, AFL-CIO, herein called the Union, andthe charge and amended charge in Case 9-CA-9431 were229 NLRB No. 44filed on June 18 and July 19, 1975, respectively, byMargaret E. Brinegar, an individual, alleging that TheHuntington Hospital, Inc., hereinafter called Respondentor the Hospital, unlawfully discharged Brinegar. On July31, 1975, an order consolidating cases, consolidatedcomplaint, and notice of hearing issued, alleging that theRespondent interrogated employees on or about May 25and June 12, 1975, in violation of Section 8(aX)() of the Act,and discharged Margaret E. Brinegar on or about June 5,1975, in violation of Section 8(a)() and (3) of the Act.Thereafter, on August 8, 1975, Respondent filed its answerto the complaint in which it admitted the discharge ofBrinegar, but denied that it had committed any unfairlabor practices as alleged in the complaint.On October 21 and December 11, 1975, a hearing washeld before Administrative Law Judge Milton Janus inHuntington, West Virginia. Following the close of thehearing, the General Counsel and Respondent filed briefswith the Administrative Law Judge.By letter of February 13, 1976, Chief Administrative LawJudge Thomas N. Kessel notified the parties that Adminis-trative Law Judge Janus had died on January 31, 1976, andthat various alternatives were available for disposition ofthe case,2including settlement of the case, transfer to theBoard for issuance of a Proposed Decision and Order onthe record as made, designation of another AdministrativeLaw Judge to prepare a Decision on the record as made, ora hearing de novo before another Administrative LawJudge. By letters dated March 2, 1976, the General Counseland the Respondent notified the Chief Administrative LawJudge of their willingness to transfer the instant matterdirectly to the Board. By letter dated March 12, 1976, theUnion advised the Chief Administrative Law Judge of itsconsent to a transfer of the case.3Accordingly, on March22, 1976, the Chief Administrative Law Judge advised allparties that pursuant to their agreement the instant matterwas being transferred to the Board, and, on March 24,1976, the Board ordered that the proceeding be transferredto, and continued before, it.Pursuant to the provisions of Section 3(b) of the NationalLabor Relations Act, as amended, the National LaborIAny party may, within 20 days from the date hereof, file with the Boardin Washington, D.C., eight copies of a statement setting forth exceptions tothis Proposed Decision and Order, together with seven copies of a bref insupport of said exceptions and, immediately upon such filing, serve copiesthereof on each of the other parties.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, Series 8, asamended, the findings, conclusions, and proposed Order shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections thereto shallbe deemed waived for all purposes.2 See sec. 554(d) of the Federal Administrative Procedure Act. See alsoSec. 102.36 of the Board's Rules and Regulations, Series 8, as amended:In the event the administrative law judge designated to conduct thehearing becomes unavailable to the Board after the hearing has beenopened, the chief administrative law judge, or the presiding judge, SanFrancisco, California. as the case may be, may designate anotheradministrative law judge for the purpose of further hearing or otherappropriate action.3 Although Brinegar was the Charging Party in Case 9-CA-943 1, she didnot, other than as a witness for the General Counsel, participate at theheanng. Apparently. her interests have been represented by the GeneralCounsel.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board has delegated its authority in thisproceeding to a three-member panel.The Board, having received and considered the briefsfiled by the General Counsel and Respondent, and theentire record in this case, makes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and we findthat Respondent is, and at all times material herein hasbeen, a nonprofit West Virginia corporation engaged in theoperation of a hospital in Huntington, West Virginia; thatduring the representative 12-month period precedingissuance of the complaint the Respondent had a directinflow, in interstate commerce, of goods and productsvalued in excess of $50,000 which it purchased and causedto be shipped to its Huntington, West Virginia, locationdirectly from points located outside the State of WestVirginia; and that, during the same representative period,the Respondent received gross revenues in excess of$250,000. Accordingly, we find, as alleged in the complaint,that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and we findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundBrinegar was hired on March 31, 1967, as a salad girl andworked in the kitchen. Sometime thereafter, according toBrinegar's uncontradicted testimony, John Guy, the ownerof Guy Food Service, leased the food service facilities ofthe Hospital. On August 19, 1974, the Union commencedan organizing campaign among Respondent's employees.In the course of this campaign, Respondent dischargedKermit Chapman, a housekeeper, because of his activitieson behalf of the Union. The Board, in a prior proceeding,found that Chapman was unlawfully discharged andordered him reinstated with backpay.4In April or May1975,5the Union began another organizing campaign atthe Hospital. On May 24, Brinegar, according to heruncontradicted testimony, learned that several of thedishwashers had signed union authorization cards andasked one of them to get a card for her. After signing thecard, Brinegar asked for more cards so that she coulddistribute them to other employees. On the same day shedistributed cards to five employees, four of whom signedthem. Brinegar also talked with other employees that dayabout the Union.218 NLRB 51 (1975).5 All dates hereinafter are 1975 unless otherwise specified.6 Since the record is unclear as to the correct spelling of Kees' name, weB. Interrogation of BrinegarAccording to Brinegar's uncontradicted testimony, sheworked on May 25, the day after distributing the unioncards, and then went on vacation until June 4. When shereturned, Brinegar was called by Guy into the office ofDietary Manager Irene Kees.6Guy then asked her, "Mrs.Brinegar, what do you know about the Union?" To whichBrinegar responded, "Not much, only what I read in thepaper. I saw that they have people in St. Mary's and in thehospital here." Guy also informed her that he served 28hospitals, only one of which had a union, and that he hadmore trouble from that hospital than all the rest. He alsostated that usually a union did more harm than good.As previously stated, Guy owned Guy Food Servicewhich operated the kitchen for Respondent. The onlydirect testimony as to this arrangement was Brinegar'sstatement that the kitchen was leased to Guy. AlthoughRespondent's attorney stated at the hearing that Guy wasmerely a consultant to the Hospital, there is no recordtestimony as to his status.Respondent asserts in defense to these allegations thatGuy was not its agent at any time material herein.Respondent contends that, even if Guy is found to be anagent of Respondent, Brinegar was a supervisor andtherefore not entitled to the protection of the Act, and that,consequently, neither Guy's interrogation of her nor hersubsequent discharge was unlawful. Respondent furthercontends that, even if Brinegar is found to be an employee,Respondent was not aware of her union activity, andtherefore such activity cannot be the motive for any actionswhich Respondent took against her.C. Discharge of BrinegarBrinegar testified that on June 5, the day after she wasquestioned by Guy, he again called her into Kees' officewhen Brinegar reported for work. In the presence ofPersonnel Manager Robert Adkins, Guy stated, "Mrs.Brinegar, the Huntington Hospital no longer needs yourservice. We find your work as a supervisor unsatisfactory."When Brinegar asked what was wrong with her work, therewas no reply. When Brinegar persisted in demanding the"real reason" she was fired, Adkins told her, "You was [sic]told the reason you was [sic] fired." An argument amongBrinegar, Guy, and Adkins ensued regarding the quality ofBrinegar's work and when she should leave the hospital.When Brinegar stated that she would not leave until theytold her the "real reason" she was fired, Adkins threatenedto call a security guard. After more argument, Brinegarturned in her keys to the dietary department and left thehospital, returning only to pick up her check the next day.Brinegar's testimony as to the foregoing was uncontradict-ed, and neither Guy nor Adkins testified at the hearing.have adopted the spelling utilized by Respondent in its brief, inasmuch asKees is an employee of Respondent.254 THE HUNTINGTON HOSPITALIV. FINDINGSA. Agency Status of GuyBrinegar testified without contradiction that Guy ran thekitchen and thus was her supervisor. Additionally, Respon-dent's personnel director was present when Guy dischargedBrinegar, and explicitly supported Guy's action. Therefore,"whether or not [Guy] was technically a 'supervisor' underthe Act, his responsibilities put him in a position to beidentified with management in the eyes of the employeesand to translate to them the policies and desires ofmanagement." Accordingly, we conclude that, at all timesmaterial herein, Guy was held out to the employees byRespondent as its agentsand we therefore find that Guywas the agent of Respondent.B. Brinegar's DischargeBrinegar worked the shift from 5:30 a.m. until 2 p.m. andhad the following job duties: setting up patient trays,preparing salads and desserts for lunch for patients andpatrons of the cafeteria, putting dishes away after meals,setting up the cafeteria for lunch, receiving telephonemessages from nurses regarding patients' meals, andoperating the cash register during lunch in the cafeteria.She further testified, as did other dietary departmentpersonnel called as witnesses by Respondent, includingAssistant Manager and Dietitian Patricia Toler, that thejob performed by dietary department employees was aroutine one. Brinegar also helped to train new employees,as did other employees in the department. Several of thedepartment employees also stated that Brinegar performedthe same job as everyone else in the department. However,Brinegar apparently was the only employee who operatedthe cash register. When Kees was not at work, Brinegarallegedly was in charge of the department to the extent ofcalling a replacement if an employee did not come to work,correcting mistakes on timecards, and ordering food. As wenote infra, however, Kees was seldom absent from work.Additionally, the evidence indicates that Brinegar autho-rized overtime on one date and only occasionally initialedtimecards. Thus, the only record evidence in this regard isthat in Kees' absence, Brinegar, on March 12, signed a payadvance for an employee, and on March 15 signed threeovertime authorizations for other employees. All of theseactions, however, were approved and countersigned byPersonnel Manager Adkins.Although several of the employees testified that theyreferred to Brinegar as their supervisor, she testified thatonly once was she so informed by any official ofRespondent. That one incident occurred in June 1974when Supervisor Virginia Adkins left Respondent's employdue to illness. When Brinegar asked Kees who was to7 Pittsburgh Metal Lithographing Co., Inc., 158 NLRB 1126, 1133 (1966).8 Sterling Faucet Company, Texas Division, a Subsidiary of RockwellManufacturing Company, 203 NLRB 1031, 1032 (1973).9 Indeed, Brinegar, who stated without contradiction that she was themost senior employee in the department, was paid $2.51 per hour as of thedate of her discharge. Two other employees in the department, one of whomhad I I years of seniority, were paid $2.50 per hour and a part-time employeewas paid $2.10 per hour.'o In 1971 or 1972, Bnnegar was made an "assistant supervisor" under areplace Mrs. Adkins, Kees told Brinegar that she was, butBrinegar's job duties did not change and she did notreceive a raise.9It is undisputed that Brinegar never hired,fired, suspended, laid off, promoted, disciplined, oradjusted grievances of employees, or recommended any ofthese actions, nor was she ever told that she had authorityto do so. Brinegar unlike Kees wore a uniform like theother employees in the department and had a locker likethe other employees. Furthermore, unlike Kees, Brinegardid not have her own office and was never told that shehad access to personnel files. Brinegar never received anynotice that she was a supervisor from Respondent'spersonnel manager10 or any management official otherthan Kees.Respondent's chief basis for its assertion that Brinegarwas a supervisor within the meaning of Section 2(11) of theAct is the testimony of three employees that theyconsidered her to be their supervisor. Respondent alsorelies on the fact that for approximately 5 hours during theday there was no other alleged supervisor in the kitchenaside from Brinegar, and that Brinegar approved timecardentries, authorized overtime, authorized pay advances, andcalled for replacements. We find no merit to Respondent'scontention that the absence for several hours a day of anyother supervisor establishes Brinegar's supervisory status,in view of the uncontradicted testimony of severalwitnesses that the kitchen work was rather routine. In ourview, this evidence indicates that a supervisor was notnecessary at all times."Furthermore, although it appears that Brinegar assumedadditional responsibilities when Kees was absent, we notethat in the 2 years preceding the hearing herein Kees wasabsent only once for a 2-week vacation and twice forunspecified lengths of time when she was injured. Also, thefunctions which Brinegar performed in Kees' absence wereroutine, such as calling replacement employees or orderingfood, or they were approved by higher authorities, such aswhen Brinegar authorized overtime and pay advances.Furthermore, when the performance evaluations of twoemployees in the department came due during a periodwhen Kees was absent, Respondent chose to wait for Kees'return rather than have Brinegar prepare the evaluations.Accordingly, on the basis of the foregoing, we concludethat Brinegar was not a supervisor but was, at most, a leadperson.12Respondent contends that it had no knowledge ofBrinegar's union activities, and thus such activities couldnot have been the basis for her discharge. We find no meritto this contention. As set forth above, on May 24, Brinegarsigned a union card and then solicited five other employeesto do likewise. Brinegar worked the next day but thencommenced a l-week vacation. On June 4, her first dayback at work, Guy called her into Kees' office before 10previous operator of Respondent's food service. Bnnegar testified that theonly change in her terms of employment following the alleged promotionwas that she worked the 5:30 a.m. to 2 p.m. shift instead of the 10 a.m. to 7p.m. shift. There was no change in her duties, she did not receive a wageincrease, and she was not told that she had any authority over any kitchenemployees.I Spector Freight System, Inc., 216 NLRB 551, 554 (1975).12 Pinecrest Convalescent Home, Inc., 222 NLRB 13 (1976); HighlandTelephone Cooperative, Inc., 192 NLRB 1057 (1971).255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.m. and questioned her, as found above, as to what sheknew about the Union. The next morning when Brinegarreported for work, Guy again called her into Kees' officeand, in the presence of Personnel Director Adkins, told herthat she was being discharged because her work as a"supervisor" was unsatisfactory. When Brinegar askedwhat was wrong with her work she received no answer, nordid Respondent adduce any evidence at the hearing thatshe was performing below expectation. We credit Brine-gar's uncontradicted testimony as to her conversations onJune 4 and 5 with Guy, and Guy and Adkins, respectively,in view of Respondent's failure to adduce any contradicto-ry evidence and particularly inasmuch as Respondentneither called Guy nor Adkins to testify nor explained itsfailure to do so.Additionally, Brinegar testified without contradictionthat she had never received a warning for poor jobperformance, that she had received a merit increase everyyear,13 and that she had been told many times by both Guyand Adkins that she was a good employee. Brinegar alsotestified, again without contradiction, that aside from beingabsent because she had the measles in 1967, she has beenabsent from work only 2 days, and had been late to workonly once since she began to work for Respondent.Considering the timing of Brinegar's interrogation anddischarge herein, and the smallness of the dietary depart-ment, we can reach no conclusion other than thatRespondent had knowledge of Brinegar's union activi-ties,14and that she was discharged because of this activityin violation of Section 8(a)(l) and (3) of the Act.C. Interrogation of BrinegarInasmuch as we have already found that Guy was anagent of Respondent, that Brinegar was not a supervisor,and that Guy asked Brinegar on June 4 what she knewabout the Union, we conclude that he thereby interrogatedher in violation of Section 8(aX)(1) of the Act.15REMEDYHaving found that Respondent has engaged in certainunfair labor practices, we shall order it to cease and desisttherefrom and take certain affirmative action intended toeffectuate the policies of the Act.Affirmatively, we shall order Respondent to offerMargaret E. Brinegar immediate and full reinstatement toher former position or, if such position no longer exists, toa substantially equivalent position, without prejudice to herseniority or other rights and privileges, and to make herwhole for any loss of earnings and other benefits sufferedbecause of Respondent's discrimination against her. Herloss of earnings shall be computed as prescribed in F. W.'3 Brinegar also testified without contradiction that all employeesreceived a merit increase annually but of differing amounts (ranging from Ito 5 cents per hour) and that her latest increase had been approved for themaximum amount on March 31.14 Cf. Tayko Industries, Inc.. 214 NLRB 84, 88 (1974). Brinegar testifiedthat there were 17 employees in the dietary department, who worked in thekitchen. In Tayko, in a plant of 30-35 employees, the employer was found tohave knowledge of the union activities of 3 employees because of the timingof their discharges. just 3 days after the start of the union campaign, andbecause of the small size of the plant.15 In addition to Brinegar's interrogation, General Counsel contends thatWoolworth Company, 90 NLRB 289 (1950), with interest atthe rate of 6 percent per annum as required by IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Furthermore, as Respondent's violation of Section8(a)(3) goes to the very heart of the Act, we shall orderRespondent to cease and desist from infringing in anyother manner upon the rights guaranteed by Section 7 ofthe Act. 16CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and 2(7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By coercively interrogating an employee concerningher union sympathies and activities, Respondent therebyinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act,thus engaging in unfair labor practices within the meaningof Section 8(aX)() of the Act.4. By discharging Margaret E. Brinegar because of heractivities on behalf of the Union, Respondent has discrimi-nated against her in regard to her hire and tenure ofemployment, thereby discouraging membership in a labororganization in violation of Section 8(aX3) and (1) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, we hereby issue the following proposed:ORDERRespondent, The Huntington Hospital, Inc., Hunting-ton, West Virginia, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirunion sentiments and activities.(b) Discouraging membership in National Union ofHospital and Health Care Employees, 1199 W. Va., Retail,Wholesale and Department Store Union, AFL-CIO, orany other labor organization, by discharging or otherwisediscriminating in regard to the hire and tenure ofemployment or any other term or condition of employmentof any of its employees in order to discourage unionmembership or activities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistSupervisor Hubbard interrogated employee Chapman about his unionsympathies. Thus, Chapman testified that Supervisor Hubbard asked himwhat he thought about the Union. Hubbard, however, denied doing so.Under the unfortunate circumstances of this case, we conclude that wecannot make a credibility resolution in view of the conflicting testimony ofChapman and Hubbard and the fact that we did not observe the demeanorof these witnesses at the hearing. We note, however, that were we to findthat Chapman was unlawfully interrogated, this finding would not affect theremedy proposed herein. Accordingly, we find it unnecessary to pass uponthis issue.i6 See N.LRB. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).256 THE HUNTINGTON HOSPITALthe National Union of Hospital and Health Care Employ-ees, 1199 W. Va., Retail, Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteed inSection 7 of the Act, and to refrain from any and all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Margaret E. Brinegar full and immediatereinstatement to her former position or, in the event thatsaid position no longer exists, to a substantially equivalentposition, without prejudice to her seniority and other rightsand privileges, and make her whole for any loss of earningsand other benefits suffered by her because of the discrimi-nation against her, in the manner set forth above in thesection entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Huntington, West Virginia, facility, copiesof the attached notice marked "Appendix."'7 Copies ofsaid notice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunity togive evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionrefrain from any or all these things.WE WILL NOT discourage membership in, or activitieson behalf of, any labor organization by dischargingemployees or otherwise discriminating against them inany manner, with regard to their hire and tenure ofemployment, or any term and condition of employ-ment, because of their activities on behalf of theNational Union of Hospital and Health Care Employ-ees, 1199 W. Va., Retail, Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organiza-tion.WE WILL NOT interrogate employees concerning theirmembership in, activities on behalf of, or support for aunion.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL offer Margaret E. Brinegar immediate andfull reinstatement to her former job or, if it no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and wE WILL make her whole for any loss of earningsand other benefits suffered because of the discrimina-tion against her, at the rate of 6-percent interest perannum.THE HUNTINGTONHOSPITAL, INC.257